The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

EXAMINER’S AMENDMENT

             An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for the amendment was granted by Mr. Alex Chang.
***     The application has been amended as follows:

***	Amend claim 20 (penultimate line) after the recitation “defining at least one upstream recess,” add the following:

--the at least one electrical contact being on an outer surface of the upstream end,--.  


Reasons for Allowance

        The following is an examiner's statement of reasons for allowance: 


The following structure of a device housing or body defining a through hole and a downstream sidewall configured to deflect during insertion (claims 1 and 19) and the at least one electrical contact being on an outer surface of the upstream end (claim 20), in combination with all the other elements claimed, is not shown in a prior art document.    
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Interview Summary
The amendment herein is a direct reflection as to what was agreed upon during the interview.

Conclusion
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 8:00 A.M. to 5:00 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2800.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
               Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see USPTO web site at pair-direct dot “.” uspto dot “.” gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James Harvey/
James Harvey
Primary Examiner 
July 14, 2022